DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
In line 1 of claim 1, it thought that the statement “a load on trailer” is supposed to read --a load on a trailer--.
In line 1 of claim 15, it thought that the statement “a load on trailer” is supposed to read --a load on a trailer--.
  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. in view of Barna (US Pat 7,845,702).
Evans et al. disclose the claimed system including a trailer 100 for covering a load on a trailer by an enclosing arrangement. The enclosing arrangement includes a framework 300 with four uprights 306, 308, 316 and 318, cross members 310 and 320 and longitudinal headers 326, 328 (Figure 3). The load enclosing arrangement further includes first and second post assemblies 338 on opposite sides of the trailer extending between respective headers 326, 328 and the trailer main support (see Figures 4 and 7). The post assemblies are received in stake pockets 140 (see Figure 6). There are first and second roller assemblies 906R and 908R (shown in rolled-up configuration in Figure 4) which are considered to be supported by an upper end 350 of the post assemblies 338 because the headers 326, 328 are supported by the post assembly 338. The roller assemblies extend horizontally and are aligned with the lateral side of the trailer, as well as being aligned with one another (see Figure 3). While the use of a tarp is not part of the construction of Evans et al., the first and second roller assemblies are configured in such a way so as to permit a tarp to be pulled up along a first lateral side of the trailer, over the first and second roller assemblies and down toward the second lateral side of the trailer to cover a load on the trailer.
Evans et al. fail to disclose a support assembly in which the post assembly is configured to be held vertically upright.
Barna discloses a flatbed trailer (Figure 4: 54) with a stake pocket (Figure 5: 62) and a support assembly (Figure 1: 32) and post assembly (Figure 1: 20) held vertically upright within the stake pocket 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to include a support assembly with a hollow main body, as taught by Barna, in the construction of the load covering system of Evans et al. in order to reliably secure the post assembly to the trailer, as taught by Barna (Paragraph 5, lines 2-5).
Allowable Subject Matter
Claims 3-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable for reciting the first and second support assemblies of claim 2 comprising a bracket extending from the main body; the bracket having an elongated portion extending alongside the main body and allowing the main body to be suspended along the lateral side of the trailer. The prior art does disclose a support assembly with a bracket to allow a post assembly to be suspended along the side of a flatbed trailer; however, the prior art does not disclose that the main body is the portion suspended along the side of the flatbed trailer. The recited configuration of claim 3 is neither disclosed nor fairly suggested by the prior art, making it allowable.
Claims 4-5 would be allowable because they are dependent on claim 3.
Claim 6 would be allowable for reciting the tarp covering system of claim 1 to include a flexible elongated member that is coupled to the tarp and a pulling mechanism attached to the second supporting assembly configured to pull the elongated member up along the first lateral side of the trailer and down the second lateral side of the trailer, over the first and second roller assemblies. The recitation of such a configuration is neither taught nor fairly suggested by the prior art, making it allowable.
Claims 7-8 would be allowable because they are dependent on claim 6.
Claim 9 would be allowable for reciting the tarp covering system of claim 1 including a flexible elongated member that can be coupled to the tarp and provide a way to pull the elongated member up 
Claims 10-11 would be allowable because they are dependent on claim 9.
Claim 12 would be allowable for reciting the tarp covering system of claim 1, wherein the first and second roller assemblies include a horizontal beam coupled to the upper end of the first or second post assembly, a bracket coupled to each end of the beam, a bearing supported a spindle supported by each bracket and a roller supported by the bearings that rotates about the spindle. The recitation of such a configuration is neither taught nor fairly suggested by the prior art, making it allowable.
Claim 13 would be allowable because it is dependent on claim 12.
Claim 14 would be allowable for reciting the tarp covering system of claim 1, wherein the first and second post assemblies are made up of at least two telescoping posts that are slidable with respect to each other, allowing for height adjustment of the post assembly. The recitation of such a configuration is neither taught nor fairly suggested by the prior art, making it allowable.
Claim 16 would be allowable for reciting the tarp covering system of claim 15 and a support assembly comprising a hollow main body and a bracket extending from the main body; the bracket having an elongated portion extending alongside the main body and allowing the main body to be suspended along the lateral side of the trailer. The prior art does disclose a support assembly with a bracket to allow a post assembly to be suspended along the side of a flatbed trailer; however, the prior art does not disclose that the main body is the portion suspended along the side of the flatbed trailer. The recitation of the configuration of claim 16 is neither taught nor fairly suggested by the prior art, making it allowable.
Claim 17 would be allowable because it is dependent on claim 16.
Claim 18 would be allowable for reciting the tarp covering system of claim 15 to include a flexible elongated member that is coupled to the tarp and a pulling mechanism attached to the supporting 
Claim 19 would be allowable because it is dependent on claim 18.
Claim 20 would be allowable for reciting the tarp covering system of claim 15, wherein the first and second roller assemblies include a horizontal beam coupled to the upper end of the first or second post assembly, a bracket coupled to each end of the beam, a bearing supported a spindle supported by each bracket and a roller supported by the bearings that rotates about the spindle and two wheels each having an outer diameter larger than the outer diameter of at least one roller and supported by the spindles. The recitation of such a configuration is neither taught nor fairly suggested by the prior art, making it allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arquati (US Pat 4,655,010) discloses an awning with a tarp, a roller assembly and a post assembly. Lewis (US Pat 5,186,231) discloses a tarp covering a truck bed with pockets in which the support posts are to be received and a roller assembly to deploy and retract the tarp. Bailey (US Pat 3,628,827) discloses a canopy assembly to be coupled to a truck bed using stake pockets and including rollers along the framework of the assembly. O’Neil (US Pat 4,416,484) discloses a pocket stake assembly for a flatbed trailer that attaches the stake along the side of the trailer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA MARIE SHULL/Examiner, Art Unit 3612                                                                                                                                                                                                        
/Joseph D. Pape/Primary Examiner, Art Unit 3612